In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00118-CV

IN THE INTEREST OF M.R., A CHILD           §   On Appeal from the 30th District Court

                                           §   of Wichita County (DC30-CP2021-1723)

                                           §   September 29, 2022

                                           §   Memorandum Opinion by Justice Wallach


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach